DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torque input as recited in claims 1, 14, and 27 must be shown or the feature(s) canceled from the claim(s).  Note page 11, lines 21-22 of the specification states that the torque input has not been illustrated.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

The drawings are objected to because of the following informalities:  
It is noted that each of Figures 2, 5-6 are each provided with one legend of “Figure #” and then have multiple views separately labeled as #A, #B, #C, #D.  To better conform to the drawing standards as set forth in 37 CFR 1.84(u), it is suggested, for example with respect to Figure 2, that the “Figure 2” at the top of the Figure be deleted and then each separate view be separately labeled as “Fig. 2A” and “Fig. 2B” and so on.  Note these changes should be made in Figure 2, Figure 5, and Figure 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the two occurrences of reference character “125” in Figure 1B appears to be designating two different pieces of structure.  In particular, reference character “125” has been described in the specification as the “magnetic element” (see page 17, line 7).  The lowermost occurrence of 125 (next to reference numeral 115 at the bottom of the Figure) in Figure 1B appears to be designating the magnetic element as described.  Thus, the uppermost occurrence of “125” (located above shaft 121 in the middle of the drawing Figure) appears to be in error and should be deleted.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference characters 125a, 225a in Figures 3 and 4 have not been described in the specification.  
reference numeral 521 in Figure 6A has not been described in the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a printing system 700 as described on page 26, line 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:  There is no brief description of Figure 2D.  See page 8 of the specification.  On page 13, line 27, based on the context of the disclosure, it appears “the driven axis 112” in line 27 should be deleted and replaced with --the driven axis 122-- since the described structure is the axis of the driven element 120.  On page 15, line 2, it appears the terms “113 and 123” should be –114 and 124—since the faces have been illustrated in the drawing Figures with reference numerals 114 and 124.     
Appropriate correction and/or clarification is required.

The abstract of the disclosure is objected to because of the following informalities:  The abstract uses the phrase “The present disclosure provides” which is language that should be avoided in an abstract.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 3 is objected to because of the following informalities:  
With respect to claim 3, the term “the drive device” in line 4 has no proper antecedent basis because only a driving element was previously recited in claim 1.  Note that consistent terminology should be used throughout the claims.  
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, the phrase "preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "preferably"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 12, 14, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2014/126447 A1).
With respect to claim 1, Kim teach a system (Figs. 1-2) for transmitting rotational motion between a driving element 100 and a driven element 200, the system comprising: a driving element 100 that is coupled to a torque input (i.e., drive shaft) that causes the driving element to rotate about a drive axis, the driving element comprising a first magnetic element 137; a driven element 200 that is configured to rotate about a driven axis, the driven element comprising a second magnetic element 237; wherein both the first magnetic element 137 and second magnetic element 237 are susceptible to a magnetic field, and at least one of the first and second magnetic element 137, 237 produces a magnetic field; wherein the driving element 100 and the driven element 200 are configured such that, when in a drive position in which the drive axis is aligned with the driven axis, a magnetic interaction between the first magnetic element 137 and the second magnetic element 237 couples the rotational motion of the driving element 100 and the rotational motion of the driven element 200, and wherein the coupling between the driving element 100 and the driven element 200 causes the driving and driven elements to be coupled at a predetermined rotational orientation with respect to each other.
With respect to claim 2, Kim teach wherein the predetermined rotational orientation is a unique rotational orientation of the driving element 100 with respect to the driven element 
With respect to claims 4-5, Kim teach wherein at least one of the first magnetic element 137 and the second magnetic element 237 is a permanent magnet, which is a ferromagnetic material.  See English language abstract.
With respect to claim 6, Kim teach wherein the first magnetic element 137 is disposed in the driving element 100 at a radial distance, r, from the drive axis and the second magnetic element 237 is disposed in the driven element 200 at the same radial distance, r, from the driven axis.  See Figures 4-6 in particular.
With respect to claim 7, Kim teach wherein at least one of the first magnetic element 137 or the second magnetic element 237 is disposed in a cavity 117, 217 in the driving element 100 or the driven element 200 respectively, and, preferably, wherein the second magnetic element 237 is retained in the cavity 217 by a retaining element 224 that allows the second magnetic element 237 to move in a direction parallel to the driven axis, thereby allowing the second magnetic element to move so as to contact the surface of the driving element when in the drive position, and, more preferably, wherein the first magnetic element 137 is retained in the cavity by a retaining element 124 that allows the first magnetic element to move in a direction parallel to the drive axis, thereby allowing the first magnetic element to move so as to contact the surface of the driven element when in the drive position.
With respect to claim 12, Kim teach wherein the driving element 100 comprises a drive disc 111, 131 in which the first magnetic element 137 is disposed, and wherein the driven 
With respect to claim 14, Kim teach a method of operating a system comprising a driving element 100 that is coupled to a torque input (i.e., drive shaft) that causes the driving element to rotate about a drive axis, the driving element 100 comprising a first magnetic element 137; a driven element 200 that is configured to rotate about a driven axis, the driven element comprising a second magnetic element 237; wherein both the first magnetic element 137 and second magnetic element 237 are susceptible to a magnetic field, and at least one of the first and second magnetic element 137, 237 produces a magnetic field; wherein the driving element 100 and the driven element 200 are configured such that, when in a drive position in which the drive axis is aligned with the driven axis, a magnetic interaction between the first magnetic Page 5 of 9element 137 and the second magnetic element 237 couples the rotational motion of the driving element and the rotational motion of the driven element, and wherein the coupling between the driving element and the driven element causes the driving and driven elements to be coupled at a predetermined rotational orientation with respect to each other; the method comprising: rotating the driving element 100 around the drive axis using the torque input; moving the driven element 200 in a direction perpendicular to the drive axis into the drive position, thereby causing the rotational motion of the driven element to be coupled with the rotational motion of the driving element.
With respect to claim 24, Kim teach wherein the driving element 100 comprises a first face that lies substantially in a plane perpendicular to the drive axis, and the driven element 200 comprises a second face that lies substantially in a plane perpendicular to the driven axis, 
With respect to claim 25, Kim teach wherein the first magnetic element 137 and/or the second magnetic element 237 are magnetized such that, when the driving element 100 and the driven element 200 are in the drive position, the first and second magnetic elements attract each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2014/126447 A).
With respect to claim 26, Kim teach the system as recited with the exception of at least one of the first magnetic element and the second magnetic element being an electromagnet.  However, note that the production of a magnetic field through the use of an electromagnet is one of several known possibilities for the production of a magnetic field and thus, there is no unobviousness in the provision of at least one of the first and second magnetic elements being an electromagnet to allow for better control of the magnetic force being produced by the magnetic element.   

Claims 3, 10-11, 13, 15, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kӓlin (EP 2 842 747 A1) in view of Kim (WO 2014/126447 A1).
With respect to claim 3, Kӓlin teach a system for transmitting rotational motion between a driving element 7 and a driven element 5 including the driven element 5, 53 being mounted on a carrying device 51 transportable along a path 4, the path requiring that the carrying device moves the driven element into and out of the drive position in a direction substantially perpendicular to the drive axis of the driving element.  See Figures 3-4 and the English language translation in particular.  Kӓlin does not specifically teach that the system for 
With respect to claim 10, note Kӓlin teach wherein the driven element 5 is one of a plurality of driven elements that are moveable such that each driven element sequentially 
With respect to claim 11, Kӓlin as modified teach the system as recited with the exception of including a plurality of driving elements, and wherein the driven element may sequentially move into drive positions respectively associated with each of the driving elements such that the rotational motion between the driving elements and the driven element is coupled in the respective drive positions.  However, the provision of a plurality of a known structure is an obvious mechanical expedient.  Thus, there is no unobviousness in the provision of a plurality of driving elements to allow for controlled rotation of the object as multiple stations as desired. 
  With respect to claim 13, Kӓlin teach a printing apparatus (Figs. 3-4) comprising at least one printing station 2 comprising a print head 23 and at least one system 5, 7 for transmitting rotational motion between a driving element 7 and a driven element 5.  See Figures 3-4 and the English language translation of Kӓlin.  Kӓlin does not specifically teach that the system for transmitting rotational motion includes magnetically coupled driving and driven elements as recited.  However, Kim teach a system (Figs. 1-2) for transmitting rotational motion between a driving element 100 and a driven element 200, the system comprising: a driving element 100 that is coupled to a torque input (i.e., drive shaft) that causes the driving element to rotate about a drive axis, the driving element comprising a first magnetic element 137; a driven element 200 that is configured to rotate about a driven axis, the driven element comprising a second magnetic element 237; wherein both the first magnetic element 137 and second magnetic element 237 are susceptible to a magnetic field, and at least one of the first and 
With respect to claim 15, note Kӓlin as modified by Kim render obvious the method with coupling of the driving and driven element during a printing operation.   
With respect to claim 22, note Kӓlin teach wherein the drive position is fixed.  See the English language translation. 
With respect to claim 27, Kӓlin teach a printing system (Figs. 3-4) comprising a driving element 7 that is disposed at a stationary location beside a track 4 and a driven element 5 that is configured to carry an object 6 to be printed on and to move along a track, wherein:
the driving element 7, 72 is coupled to a torque input (i.e., motor) that causes the driving element to rotate about a drive axis;
the driven element 5 is configured to rotate about a driven axis;

Again, Kӓlin does not specifically teach that the system for transmitting rotational motion includes magnetically coupled driving and driven elements as recited.  However, Kim teach a system (Figs. 1-2) for transmitting rotational motion between a driving element 100 and a driven element 200, the system comprising: a driving element 100 that is coupled to a torque input (i.e., drive shaft) that causes the driving element to rotate about a drive axis, the driving element comprising a first magnetic element 137; a driven element 200 that is configured to rotate about a driven axis, the driven element comprising a second magnetic element 237; wherein both the first magnetic element 137 and second magnetic element 237 are susceptible to a magnetic field, and at least one of the first and second magnetic element 137, 237 produces a magnetic field; wherein the driving element 100 and the driven element 200 are configured such that, when in a drive position in which the drive axis is aligned with the driven axis, a magnetic interaction between the first magnetic element 137 and the second magnetic element 237 couples the rotational motion of the driving element 100 and the rotational motion of the driven element 200, and wherein the coupling between the driving element 100 and the driven element 200 causes the driving and driven elements to be coupled at a predetermined rotational orientation with respect to each other.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the magnetic coupling arrangement as taught by Kim in the system of Kӓlin as it would require simply the obvious .  

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, the prior art of record fails to teach or fairly suggest a system wherein the driving element and the driven element each comprises a plurality of magnetic elements that are arranged such that the positions and/or magnetic polarities of the magnetic elements are asymmetrical around the drive axis and driven axis respectively, thereby providing one predetermined rotational orientation, and, preferably, wherein the position of each magnetic element on the driving element aligns with the position of a corresponding magnetic element on the driven element when the driving and the driven elements are aligned in the one predetermined rotational orientation.

With respect to claim 20, the prior art of record fails to teach or fairly suggest the method as recited, in combination with and particularly including, wherein rotational motion is imparted to the driven element prior to coupling with the driving element.
With respect to claim 23, the prior art of record fails to teach or fairly suggest the method as recited, in combination with and particularly including the drive position is moveable in a direction parallel to the path of the carrying device to enable the driven element to remain coupled to the driving element during part of its movement along the path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ikeda (WO 2019/130667 A1) teaches an apparatus for handling objects in a printer with a device for transmitting rotational motion to the object having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853 

lje
August 28, 2021